Per Curiam,
The court below committed no-error in striking off this judgment. There was no authority in the lease to confess a judgment in favor of the plaintiffs. Had the.confession of judgment followed the lease there would have been no room for objection upon this ground. The judgment was-properly stricken off, however, for the further reason that there was - nothing upon the record to show that the defendant had broken any of the covenants in the lease, and the law will not presume that he * has done so.
Judgment affirmed. T. E. P.